DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-12, 14-19 are presented for examination.

Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered. 
Applicant argues (pp 7) that the cancellation of Claim 21 renders the 112 rejections moot.  In response to the argument, Examiner respectfully agrees.  The 112 rejections are withdrawn. 
Applicant argues (pp 7-9) that the cited art fails to teach or suggest  "pinging the neighboring node when a heartbeat is not heard within a predefined time period".   
In response to the argument, Examiner respectfully disagrees.
Singh teaches on waiting a predetermined time before sending a signal to restore the node.  Singh teaches that a status signal can be requested if the node is not heard from within a predetermined time interval (see Col 5 ln 4-9 below).  Also, Singh sends a signal after waiting a predetermined time without receiving a signal from the node in an attempt to reboot the node, that if no response or status signal is received, that a restore signal will be sent (see Col 5 ln 11-24 below).  Ping is a broad term and the claim limitation does not further limit or define it.   Sending a signal to the node is BRI of a ping.  Further, neighboring node is a broad term and the claim limitation does further limit or define it.  The servers in Singh are nodes and equated to neighboring nodes.  BRI of neighboring node:  a node that communicates with other nodes.  
Therefore, Singh teaches on this limitation.

Singh:
In the event that the fabric controller does not receive a status signal before expiration of a predetermined time interval ( e.g., which may begin upon the fabric controller providing a request (ping) for the status signal), the fabric controller may determine that a loss of communication has occurred with the node, Col 5 ln 4-9.  A loss of communication is determined to have occurred with one of the one or more servers by determining that a periodic status signal provided by the one of the one or more servers was not received before expiration of a predetermined time interval, Col 10 ln 45-50
One such recovery action is providing a signal (ping) to the unhealthy node that causes that node to reboot, which results in an additional amount of downtime (e.g., the rebooting process may take 5 minutes in addition to the 10 minutes of waiting for the node to self-recover), Col 5 ln 11-24

Although portions of the prior art are cited, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  See also MPEP § 2123.  

Please see the 103 rejection below in view of:   US Patent 10,547,516 (Singh) and US PGPub 2020/0329120 (Preveraud), US PGPub 2021/0117150 (Hussain) and US 2016/0021013 (Vasseur).  Further in view of US PGPub 2018/0089014 (Smith) for Claims 6, 8, 14-15.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,547,516 (Singh) in view of US PGPub 2020/0329120 (Preveraud) further in view of US PGPub 2021/0117150 (priority date 05/07/2018) (Hussain) more in view of US PGPub 2016/0021013 (Vasseur).

Regarding Claims 1, 9, 16:
Singh teaches A method, A non-transitory computer readable medium ([Fig 9, System Memory 904]) and A system for reporting power down events in mesh nodes (Each of nodes 108B-108N, 112B-112N, and 114B-114N may be configured to periodically provide a status signal to its corresponding fabric controller when it is in a fully operational state (e.g., the node is powered up, booted up, and is performing (or ready to perform) one or more tasks for which it is configured (e.g., executing a virtual machine)), Col 4 ln 59-65.  The historical data for each cluster may comprise a record of one or more operational states, Col 5 ln 35-39) comprising: 
a plurality of devices (When monitoring the operational states of its associated nodes, each of fabric controllers 104A, 104B, and 104N may be configured to receive a periodic status signal from each of its associated nodes, Col 4 ln 50-54), wherein each device comprises: a) at least one processor; b) at least one input device (Fig 9, Input/Output system 912);  and c) at least one storage device storing processor-executable instructions which, when executed by the at least one processor  (Each of node(s) 108A-108N, 112A-112N, and 114A-114N may be configured to execute one or more software applications ( or "applications") and/or manage hardware resources (e.g., processors, memory, etc.), which may be utilized by users (e.g., customers) of the network-accessible server set, Col 4 ln 27-32), perform a method including:
listening, by a powered node in a network (ie. fabric controller), for a heartbeat of a neighboring node,  (When monitoring the operational states of its associated nodes, each of fabric controllers 104A, 104B, and 104N may be configured to receive a periodic status signal from each of its associated nodes, Col 4 ln 50-54)
pinging (ie. request for status signal) the neighboring node (ie. node) when a heartbeat is not heard within a predefined time period;  (In the event that the fabric controller does not receive a status signal before expiration of a predetermined time interval (e.g., which may begin upon the fabric controller providing a request for the status signal), the fabric controller may determine that a loss of communication has occurred with the node, Col 5 ln 4-9.  A loss of communication is determined to have occurred with one of the one or more servers by determining that a periodic status signal provided by the one of the one or more servers was not received before expiration of a predetermined time interval, Col 10 ln 45-50)
failing to receive a response to the ping from the neighboring node;  (In the event that the fabric controller does not receive a status signal before expiration of a predetermined time interval ( e.g., which may begin upon the fabric controller providing a request for the status signal), the fabric controller may determine that a loss of communication has occurred with the node, Col 5 ln 4-9.  A loss of communication is determined to have occurred with one of the one or more servers by determining that a periodic status signal provided by the one of the one or more servers was not received before expiration of a predetermined time interval, Col 10 ln 45-50)
in response to failing to receive the response, determining a timeout value that is acceptable (ie. optimal timeout value) for the neighboring node before a true failure is declared (ie. dead);  (Fig 3, "Determine a timeout value for the one or more servers based at least on the historical data" step 304.  The optimal timeout value for each cluster may be based on a predictive model based on the observed historical patterns of the nodes within that cluster, Abstract.   Each of fabric controllers 104A, 104B, and 104N may determine that an associated node is in a dead state if the fabric controller is unable to recover the node (e.g., the node is unable to provide a status signal even after an attempt to reboot the node is performed), Col 6 ln 10-13)
wherein the optimal timeout value is a preconfigured number specific to the neighboring node based on historic downtimes of the neighboring node; (The optimal intervention threshold is determined using non-parametric historical data.  The fabric controller may be configured to set the intervention threshold to different values and monitor the downtime experienced by its associated nodes for each  of the different timeout values, Col 9 ln 12-16.  Determine the optimal timeout value based on such historical data, Col 10 ln 31-36)
determining the neighboring node has experienced a power down event when the optimal timeout value has been reached and the neighboring node has failed to respond;  (Each of fabric controllers 104A, 104B, and 104N may determine that an associated node is in a dead state if the fabric controller is unable to recover the node (e.g., the node is unable to provide a status signal even after an attempt to reboot the node is performed), Col 6 ln 10-13)
and sending, by the powered node, a message toward a head end server (Fig 4, Fabric Controller 404) indicating a power down event of the neighboring node.  (FIG. 4, responsive to determining that timer 406 has expired, timer 406 provides a notification 409 to recovery action initiator 410 that enables recovery action initiator 410 to perform a recovery action, Col 11 4-7)
Singh teaches on waiting a predetermined amount of time (timeout value) before sending a signal to restore the node and if the signal attempts are not successful, the node is declared as failed ([Col 6 ln 10-13]).  However, Singh is silent that in response to failing to receive the response, determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared.
Preveraud teaches, in the same field of endeavor, a network communication logic that is configured to have an access to one or more previous versions of a connection driver, Abstract.
Preveraud also teaches that in response to failing to receive the response, determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared;  ([0018] Advantageously, automatically provide a determination that the current version of the connection driver is not operative to connect to the network further comprises a determination that a number of failures to configure the device with the configuration parameters exceeds a predefined threshold.  [0020] Advantageously, the predefined thresholds of time limits and/or number of trials are adjusted based on connection/configuration failure reports)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Singh per Preveraud to include that in response to failing to receive the response, determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared.  It would have been advantageous to include these details as discussed above, as it would allow the invention to further clarify the timeout period in relation the number of acceptable communication failures before a failure is determined for the node.  This would allow the modified system to fine tune the timeout value based on the amount of expected periodic signals to be received during this timeout, giving a more accurate knowledge for when the node is considered to be failed.
Singh teaches on waiting a predetermined amount of time (timeout value) before sending a signal to restore the node ([Col 6 ln 10-13]).  Preveraud teaches on determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared ([0018]).  However, Singh (as modified by Preveraud) is silent on continue pinging the neighboring node until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on response times of the neighboring node.  
Hussain teaches, in the same field of endeavor, data processing system can determine an operational status of the agent service based on the response metrics and on a time elapsed since the transmission of the ping request, Abstract.
Hussain also teaches continue pinging the neighboring node until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number (ie. predefined maximum number) specific to the neighboring node (ie. agent service 106) based on response times of the neighboring node;  ([0069] Responsive to the determination that the time elapsed is greater than or equal to the predefined time period, the probe monitor component 142 can generate response metrics for the ping request indicating that the agent service 106 failed to respond.  [0071] The probe monitor component 142 can determine that the number of ping responses is less than the predefined maximum number.  Responsive to the determination, the probe monitor component 142 can generate and transmit additional ping requests to the agent service 106.  [0073] The aggregate response metric can also be determined by the status evaluator component 144 based on the response metrics for the plurality of responses generated by the agent service 106 responsive to the plurality of ping requests)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Singh (as modified by Preveraud) by modifying Preveraud per Hussain to include continue pinging the neighboring node until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node.  It would have been advantageous to include these details as discussed above, as it would allow the combined system further accuracy when calculating specific timeout values based on the number of times in a period that each node previously responded which can vary based on a nodes location (distance).    
Singh teaches on maintaining historical data on the states of nodes, including powering on state (Col 6 ln 48-51).  However, Singh (as modified by Preveraud & Hussain) is silent on wherein the neighboring node does not have a backup energy storage device.  
Vasseur teaches, in the same field of endeavor, on monitoring operational properties of the device, in response to detecting the power outage event, Abstract.
Vasseur also teaches wherein the neighboring node does not have a backup energy storage device.  ([0054] the various nodes/devices 200 may have varying backup power capabilities. For example, some of nodes/devices 200 may be equipped with ultra-capacitors that provide backup power for only a very limited amount of time. In further cases, a node may not even have a backup power supply at all) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Singh (as modified by Preveraud & Hussain) by modifying Singh per Vasseur to include wherein the neighboring node does not have a backup energy storage device.  It would have been advantageous to include these details as discussed above as this would have allowed the combined system to be aware of a possible future outage based on the level of power at which the node currently is operating. See Vasseur, [0051].

Regarding Claims 2, 10, 17:
Singh (as modified by Preveraud & Hussain & Vasseur) teaches the inventions of Claims 1, 9, 16 as described.
Singh teaches on maintaining historical data on the states of nodes, including powering on state (Col 6 ln 48-51).  However, Singh (as modified by Preveraud & Hussain) is silent on determining by the powered node one or more neighboring nodes that do not have a backup energy storage device.
Vasseur teaches determining by the powered node one or more neighboring nodes that do not have a backup energy storage device.  ([0051] nodes may monitor the level of congestion of their shared links and/or their respective backup power supplies, to dynamically determine whether any shared traffic should be regulated.  [0057] Short Life (SL) nodes may have a very limited lifetime ( e.g., up to a few dozen seconds) during which they may send critical traffic. For example, an SL node may send a power outage notification (PON) to an OMS ( e.g., one of server 150), in response to detecting a power outage at the node)
The motivation to combine Singh (as modified by Preveraud & Hussain) with Vasseur is the same as for Claim 1.

Regarding Claims 3, 11, 18:
Singh (as modified by Preveraud & Hussain & Vasseur) teaches the inventions of Claims 1, 9, 16 as described.
Singh teaches monitoring the network, by the powered node (ie. fabric controller) for a disturbance on the network;  (When monitoring the operational states of its associated nodes, each of fabric controllers 104A, 104B, and 104N may be configured to receive a periodic status signal from each of its associated nodes, Col 4 ln 50-54)
and pinging the neighboring node when a disturbance is detected.  (In the event that the fabric controller does not receive a status signal before expiration of a predetermined time interval ( e.g., which may begin upon the fabric controller providing a request for the status signal), the fabric controller may determine that a loss of communication has occurred with the node, Col 5 ln 4-9)

Regarding Claims 4, 12, 19:
Singh (as modified by Preveraud & Hussain & Vasseur) teaches the inventions of Claims 3, 11, 18 as described.
Singh teaches wherein a disturbance is one of an indication of a power failure from a node on the network or a failure to receive an expected acknowledgement (ie. status signal) from a node on the network.  (In the event that the fabric controller does not receive a status signal before expiration of a predetermined time interval ( e.g., which may begin upon the fabric controller providing a request for the status signal), the fabric controller may determine that a loss of communication has occurred with the node, Col 5 ln 4-9)

Regarding Claim 7:
Singh (as modified by Preveraud & Hussain & Vasseur) teaches the invention of Claim 1 as described.
Singh teaches wherein the optimal timeout value for a node is based on previous response times for the node. (The optimal intervention threshold is determined using non-parametric historical data.  The fabric controller may be configured to set the intervention threshold to different values and monitor the downtime experienced by its associated nodes for each  of the different timeout values, Col 9 ln 12-16.  Determine the optimal timeout value based on such historical data, Col 10 ln 31-36)
Singh teaches on determining an optimal timeout value when periodic signals are not received from a node and where this optimal timeout value is based on historic down times ([Col 5 ln 4-9, 25-39 and Fig 3]).  However, Singh (as modified by Preveraud & Vasseur) is silent on wherein the acceptable number of communication failures for a node is based on previous response times for the node.
Hussain teaches wherein the acceptable number of communication failures for a node is based on previous response times for the node.  ([0069] Responsive to the determination that the time elapsed is greater than or equal to the predefined time period, the probe monitor component 142 can generate response metrics for the ping request indicating that the agent service 106 failed to respond.  [0071] The probe monitor component 142 can determine that the number of ping responses is less than the predefined maximum number.  Responsive to the determination, the probe monitor component 142 can generate and transmit additional ping requests to the agent service 106.  [0073] The aggregate response metric can also be determined by the status evaluator component 144 based on the response metrics for the plurality of responses generated by the agent service 106 responsive to the plurality of ping requests)
The motivation to combine Singh (as modified by Preveraud & Vasseur) with Hussain is the same as for Claim 1.

Claims 6, 8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,547,516 (Singh) in view of US PGPub 2020/0329120 (Preveraud) further in view of US PGPub 2021/0117150 (priority date 05/07/2018) (Hussain) more in view of US 2016/0021013 (Vasseur) even more in view of US PGPub 2018/0089014 (Smith).

Regarding Claims 6, 14:
Singh (as modified by Preveraud & Hussain & Vasseur) teaches the inventions of Claims 1, 9, 16 as described.
Singh teaches on node powering state (Fig 2A, 2B) and that cluster nodes may be housed in one or more nearby buildings with associated components such as backup power supplies (Col 4 ln 19-22).  Vasseur teaches on determining nodes that do not have a backup energy storage device ([0051]).  However, Singh (as modified by Preveraud & Hussain & Vasseur) is silent on wherein the indication of whether a node has a power supply and the acceptable number of communication failures for a given node is maintained by the powered node in a table of neighboring nodes.
Smith teaches, in the same field of endeavor, a communication system 100 for monitoring and analyzing watchdog messages in an Internet of Things (IoT) network environment, [0020].
Smith also teaches wherein the indication of whether a node has a power supply  (	The reference template can indicate certain information related to a node that should be reported in the heartbeat messages (e.g., temperature, resource utilization, power utilization/battery life/use, [0129] ln 4-7)
and the acceptable number of communication failures (ie. threshold of missing heartbeats) for a given node is maintained by the powered node in a table of neighboring nodes.  (HME 85 can determine a threshold of missing heartbeats that constitutes a resiliency risk.  If subsequent heartbeat messages do not arrive within the expected time ( e.g., according to reference template 81 ), the resilience threshold may be acted upon, [0121] ln 1-2 and next page, ln 4-8.  When devices fail or network outages occur in communication system 100, these failures can be indicated in the network health report.  IoT framework actor 240 can observe these indications and perform queries to determine more detailed information about the location and frequency of the failures, [0053] ln 3-8.  For example, network device 20-3 can produce a health status report for monitored nodes 30-1 through 30-M, and possibly network device 20-3 itself, [0054] 2nd page, ln 4-6).  This shows that the reference template (table) shows the acceptable number of communication failures.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Singh (as modified by Preveraud & Hussain & Vasseur) by modifying Singh per Smith to include wherein the indication of whether a node has a power supply and the acceptable number of communication failures for a given node is maintained by the powered node in a table of neighboring nodes.  It would have been advantageous to include these details as discussed above as this would have allowed the combined system to be aware of a possible future outage based on the level of power and whether or not the node has a backup supply.

Regarding Claims 8, 15:
Singh (as modified by Preveraud & Hussain & Vasseur) teaches the inventions of Claims 1, 9, 16 as described.
Singh (as modified by Preveraud & Hussain & Vasseur) is silent on wherein the powered node is one of an Internet of Things device, a Bluetooth device, or an Industrial Internet of Things device.
Smith teaches wherein the powered node is one of an Internet of Things device, a Bluetooth device, or an Industrial Internet of Things device.	  (Physical and virtual objects may be provisioned in control and automation networks (Industrial Networks), [0024] ln 12-13.  FIG. 10 is another simplified block diagram of communication system 100, with additional components for analyzing watchdog messages to enable detection of intermittent nodes (e.g., poor connectivity, hardware failures, software failures, etc.) in an Internet of Things (IoT) network environment, [0114] ln 1-5.  Bluetooth [0148] ln 9)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Singh (as modified by Preveraud & Hussain & Vasseur) by modifying Singh per Smith to include wherein the powered node is one of an Internet of Things device, a Bluetooth device, or an Industrial Internet of Things device.  It would have been advantageous to include these details as discussed above as this would have allowed the combined system flexibility, to be implemented in various systems with a varied array of device types.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456